Citation Nr: 0901893	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-30 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the assignment of a separate 20 percent disability 
rating for the orthopedic manifestations of the veteran's 
lumbar disc disease, status post laminectomy L4, effective 
February 14, 2005, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
April 1979.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO assigned a 
separate 20 percent disability evaluation for the orthopedic 
manifestations of the veteran's lumbar disc disease, status 
post laminectomy L4, effective February 14, 2005.

2.  The orthopedic manifestations of the veteran's lumbar 
disc disease result in limitation of flexion to 60 degrees 
with pain at 50 degrees, extension to 15 degrees with pain at 
10 degrees, bilateral flexion to 25 degrees with pain at 20 
degrees, and bilateral rotation to 25 degrees with pain at 20 
degrees.


CONCLUSION OF LAW

The assignment of a separate 20 percent disability rating for 
the orthopedic manifestations of the veteran's lumbar disc 
disease, status post laminectomy L4, effective February 14, 
2005, was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in February 2005 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claim.  

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in an August 
2005 statement of the case.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Accordingly, the Board finds that the 
veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  Disability 
ratings are intended to compensate reductions in earning 
capacity as a result of the specific disorder.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection for herniated nucleus pulposus was granted 
by an August 1979 rating decision and a 10 percent evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective April 11, 1979.  A December 1994 rating decision 
recharacterized the disability as lumbar disc disease, status 
post excision of herniated nucleus pulposus, and assigned a 
20 percent evaluation, effective April 1, 1994.  A February 
2000 rating decision recharacterized the disability as lumbar 
disc disease, status post excision of herniated nucleus 
pulposus with degenerative changes, and assigned a 40 percent 
evaluation, effective June 12, 1999.  An October 2002 rating 
decision recharacterized the disability as lumbar disc 
disease, status post laminectomy L4, and assigned a 60 
percent evaluation, effective March 6, 2001.  Final, in a 
March 2005 rating decision, the RO awarded separate 
evaluations for the veteran's orthopedic and neurologic 
conditions.  This resulted in the award of a separate 40 
percent evaluation for sciatic neuropathy, left leg, under 38 
C.F.R. § 4.124a, Diagnostic Code 8520, effective February 14, 
2005 and a separate 20 percent evaluation for neuropathy, 
right Achilles, under 38 C.F.R. § 4.124a, Diagnostic Code 
8521, effective February 14, 2005.  The March 2005 rating 
decision assigned a separate 20 percent evaluation for the 
orthopedic manifestations of the veteran's lumbar disc 
disease, status post laminectomy L4, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, effective February 14, 2005.

The RO characterized the issue on appeal as whether the 
reduction of the veteran's disability rating for lumbar disc 
disease, status post laminectomy L4, from 60 percent to 20 
percent, effective February 14, 2005, was proper.  However, 
the issue on appeal does not involve a reduction in an 
evaluation of a service-connected disability.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In this case, the RO did not 
provide the veteran with a rating proposing the reduction 
prior to the March 2005 rating decision which reduced the 
veteran's low back disability.  However, the specific 
procedural safeguards set forth in 38 C.F.R. § 3.105(e) 
governing rating reductions are not applicable in this claim, 
as the lower evaluation did not result in a reduction of 
compensation payments.

Specifically, the March 2005 rating decision changed the 
veteran's disability evaluation from a single 60 percent 
rating which encompassed both the neurological and orthopedic 
manifestations of his service-connected low back disorder to 
3 separate ratings of 40 percent, 20 percent, and 20 percent.  
An additional 5.2 percent was also awarded for the veteran's 
2 separate neuropathic evaluations in accordance with the 
bilateral factor regulations.  See 38 C.F.R. § 4.26 (2008).  
In accordance with the combined ratings table, the March 2005 
rating decision assigned a total evaluation for the veteran's 
separate orthopedic and neurologic manifestations of 70 
percent.  See 38 C.F.R. § 4.25, Table I (2008).  Thus, the 
veteran's total disability evaluation actually increased, 
rather than decreased, due to the March 2005 rating decision.  
Accordingly, the lower evaluation assigned for the veteran's 
orthopedic manifestations of his low back disorder did not 
result in a reduction of the disability evaluation for his 
service-connected low back disorder.

The question is thus whether the assignment of a separate 20 
percent disability rating for the orthopedic manifestations 
of the veteran's lumbar disc disease, status post laminectomy 
L4, effective February 14, 2005, was proper.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome is to be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes (Formula for Rating IVDS), whichever method results 
in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  The General Rating Formula for Diseases 
and Injuries of the Spine states that a 20 percent disability 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
warranted for unfavorable ankylosis of entire spine.  See 38 
C.F.R. § 4.71a. General Rating Formula.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated separately 
under an appropriate diagnostic code.  Id. at Note (1).

In this case, the March 2005 VA spine examination report 
stated that on physical examination, the veteran had lumbar 
spine range of motion of flexion to 60 degrees with pain at 
50 degrees, extension to 15 degrees with pain at 10 degrees, 
bilateral flexion to 25 degrees with pain at 20 degrees, and 
bilateral rotation to 25 degrees with pain at 20 degrees.  
There was no change in range of motion on repetitive use.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The examiner also 
reported that the veteran had "no episodes of intervertebral 
dis[c] syndrome in the last 12 months."

The veteran's back was not ankylosed, either favorably or 
unfavorably, at the time of the March 2005 VA spine 
examination report, and he had forward flexion of the 
thoracolumbar spine in excess of 30 degrees.  Accordingly, a 
rating in excess of 20 percent is not warranted under the 
General Rating Formula for the orthopedic manifestations of 
the veteran's service-connected low back disorder.  See 
38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 
5243.  In addition, an evaluation in excess of the 70 percent 
currently assigned for the orthopedic and neurological 
manifestations of the veteran's low back disorder cannot be 
awarded under the Formula for Rating IVDS as the March 2005 
VA spine examination report specifically stated that the 
veteran had not experienced any episodes of intervertebral 
disc syndrome over the previous year.  

In summary, the issue on appeal resulted from a March 2005 
rating decision which properly separated the orthopedic and 
neurologic manifestations of the veteran's service-connected 
low back disorder.  While this resulted in a 20 percent 
disability rating for the orthopedic manifestations of the 
veteran's low back disorder, the additional neurologic 
evaluations, combined with the bilateral factor, actively 
resulted in an overall increase in the veteran's disability 
evaluation for his service-connected low back disorder.  In 
addition, the orthopedic manifestations of the veteran's 
service-connected low back disorder were properly evaluated 
in accordance with the symptomatology shown in the March 2005 
VA spine examination report.  See 38 C.F.R. § 4.71a, General 
Rating Formula.  Accordingly, the medical evidence of record 
does not show that the orthopedic manifestations of the 
veteran's low back disorder meet the criteria for a rating in 
excess of 20 percent.  As such, the RO's assignment of a 
separate 20 percent disability rating for the orthopedic 
manifestations of the veteran's lumbar disc disease, status 
post laminectomy L4, effective February 14, 2005, was proper. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  However, 
if the rating criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  In this regard, the schedular evaluation in this 
case is adequate.  The veteran's orthopedic manifestations of 
his low back disorder was evaluated based on limitation of 
motion pursuant to 38 C.F.R. § 4.71a, the criteria of which 
is found by the Board to specifically contemplate the level 
of disability and symptomatology.  As noted above, limitation 
of flexion was to 60 degrees, with pain at 50 degrees; 
extension to 15 degrees, with pain at 10 degrees; bilateral 
flexion to 25 degrees, with pain at 20 degrees; and bilateral 
rotation to 25 degrees, with pain at 20 degrees.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
veteran's symptoms are more than adequately contemplated by a 
20 percent disability rating for the orthopedic 
manifestations of his service-connected low back disorder.  
Moreover, evaluations in excess of 20 percent are provided 
for certain orthopedic manifestations of back disorders, but 
the medical evidence reflects that those manifestations are 
not present in this case.  

In this case, there is no medical evidence of record that 
would support a rating in excess of 20 percent for the 
orthopedic manifestations of the veteran's service-connected 
low back disorder at any time since February 14, 2005.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that 
staged ratings are appropriate whenever the factual findings 
show distinct time periods in which a disability exhibits 
symptoms that warrant different ratings).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence of record does not show orthopedic findings that 
meet the criteria for a rating in excess of 20, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

The assignment of a separate 20 percent disability rating for 
the orthopedic manifestations of the veteran's lumbar disc 
disease, status post laminectomy L4, effective February 14, 
2005, was proper, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


